Citation Nr: 0333702	
Decision Date: 12/03/03    Archive Date: 12/15/03

DOCKET NO.  02-08 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine, including as secondary to 
service-connected residuals of a gunshot wound to the left 
buttock. 

2.  Entitlement to service connection for degenerative joint 
disease of the hips, including as secondary to service-
connected residuals of a gunshot wound to the left buttock.

3.  Entitlement to service connection for degenerative joint 
disease of the knees, including as secondary to service-
connected residuals of a gunshot wound to the left buttock.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from May 1944 to June 
1946.  He is a recipient of the Purple Heart Medal. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in January 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wichita, Kansas, which denied service 
connection for degenerative joint disease of the back, hips, 
and knees.  The veteran entered notice of disagreement with 
this decision in April 2002; the RO issued a statement of the 
case in May 2002; and the veteran entered a substantive 
appeal, on a VA Form 9, which was received in May 2002. 


REMAND

The veteran has asserted two theories of entitlement to 
service connection.  The veteran originally asserted that his 
currently diagnosed degenerative joint disease of the lumbar 
spine, hips, and knees was caused by "marching in the fields 
and wet fox holes in Germany while carrying a 60 pound pack 
and bazoka [sic] on my back" during active duty service.  
During the appeal, the veteran also asserted a secondary 
service connection theory of entitlement, claiming that his 
degenerative joint disease of the lumbar spine, hips, and 
knees was either caused or aggravated by his service-
connected residuals of gunshot wound to the left buttock.  

The veteran's representative has requested a VA compensation 
examination and medical opinion regarding the etiology of the 
veteran's degenerative joint disease of the lumbar spine, 
hips, and knees, including the question of whether an altered 
gait associated with the veteran's service-connected 
residuals of gunshot wound to the left buttock is the cause 
of the degenerative joint disease of the lumbar spine, hips, 
and knees.  The record does not reflect that such direct or 
secondary medical etiology opinions are of record.  VA shall 
provide the veteran a medical examination or medical opinion 
when such an examination or opinion is necessary to make a 
decision on the claim.  A VA examination and medical etiology 
opinion are "necessary to make a decision on a claim" 
where, as in this case, there is competent evidence of a 
current disability and the evidence indicates that the 
disability or symptoms may be associated with the claimant's 
active service.  38 U.S.C.A. § 5103A(d)(1),(2) (West 2002).  

Accordingly, this case is REMANDED for the following:

1.  The RO should review the claims file and ensure 
that all notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and satisfied.  
See also 38 C.F.R. § 3.159 (2003).  The RO should 
also notify the veteran of what evidence is 
required to substantiate his claims on appeal, what 
evidence, if any, the veteran is to submit, and 
what evidence VA will obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).      

2.  The RO should make arrangements with the 
appropriate VA medical facility for the veteran to 
be afforded an orthopedic examination of the 
veteran's lumbar spine, hips, and knees to 
determine the nature and etiology of his current 
degenerative joint disease of these joints.  Send 
the claims folder to the VA medical examiner for 
review of the relevant documents in the claims 
file.  

The VA orthopedic examiner is requested to do the 
following: 
A. Please examine the veteran to determine the 
nature and etiology of degenerative joint disease 
of the lumbar spine, hips, and knees.  Any and all 
indicated evaluations, studies, and tests deemed 
necessary by you should be conducted.  You should 
review the relevant portions of the claims file in 
conjunction with the examination and indicate in 
writing that you have done so.  

B. Please offer medical opinions regarding the 
etiology of the veteran's degenerative joint 
disease of the lumbar spine, hips, and knees.  
Please provide a rationale for your opinions.  If 
you are unable to render any opinion, please 
indicate in writing the reason why you were unable 
to offer the opinion.  The orthopedic examiner 
should answer the following questions:  
	i) What is the most likely etiology of 
the veteran's degenerative joint disease of 
the lumbar spine, hips, and knees? 
	ii) What is the most likely date of onset 
of the veteran's degenerative joint disease of 
the lumbar spine, hips, and knees?  
	iii) Is it at least as likely as not that 
the veteran's degenerative joint disease of 
the lumbar spine, hips, or knees is 
etiologically related to any injury or disease 
in service?  Please note and discuss the 
absence of clinical findings or diagnosis of 
arthritis in service and for many years after 
service.
	iv) Is it at least as likely as not that 
any currently diagnosed degenerative joint 
disease of the lumbar spine, hips, and knees 
is etiologically related to (either caused by 
or aggravated by) the veteran's service-
connected residuals of a gunshot wound to the 
left buttock?

3.  The RO should again review the record and 
readjudicate the issues of entitlement to 
service connection for degenerative joint 
disease of the lumbar spine, hips, and knees, 
including as secondary to service-connected 
residuals of a gunshot wound to the left 
buttock.  The RO should consider any 
additional evidence added to the record since 
the May 2002 statement of the case, including 
the examination report and etiology opinions 
requested herein.  If any benefit sought on 
appeal remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and should 
be given the opportunity to respond thereto.  
Thereafter, the case should be returned to the 
Board, if in order.    

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


